Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 1 of 11




                                 UNITED STATES COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                       Case No.: 19-cv-80968
  PATRICK GLOVER,

         Plaintiff,

  vs.

  THE DISTRICT OF TRUSTEES
  OF PALM BEACH STATE COLLEGE

        Defendant.
  ___________________________________/


                  SECOND COMPLAINT AND DEMAND FOR JURY TRIAL
         COMES NOW, Plaintiff, PATRICK GLOVER by and through his undersigned attorneys

  and files this action against Defendant, THE DISTRICT OF TRUSTEES OF PALM BEACH

  STATE COLLEGE, and alleges:

                                   NATURE OF THE ACTION
         1.      This is an action for damages arising from discriminatory practices in violation of

  42 U.S.C. § 2000d, and 42 U.S.C. § 2000e–2(a)(1)..

                                             PARTIES

         2.      Plaintiff, Patrick Glover, is an African American male.

         3.      Plaintiff earned a Master’s degree in Business Administration (“MBA”), and at

  times material hereto, was working as an adjunct professor at Palm Beach State College (“PBSC”)

  since June of 2013.

         4.      Defendant, PBSC, is an educational institution in Palm Beach County, Florida, part

  of Florida’s college system, and is a recipient of federally funded programs. Plaintiff’s MBA is a
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 2 of 11




  qualifier for positions in PBSC. This is especially true given that a number of positions in PBSC

  require a minimum of a Bachelor’s degree and other positions require a Master’s degree.

          5.     On August 16, 2017, Glover filed a Charge of Discrimination with the Palm Beach

  County Office of Equal Opportunity under charge number 15M-2017-00112. Glover marked the

  Race, Retaliation and Sex boxes in the form provided by the EEOC. In his charge, Glover detailed

  as follows:

          I believed that I have been discriminated against because of my sex (male) and my race
          (African American) a violation of Article VI, Sections 2-261 thru 2-313 Palm Beach
          County Code (Palm Beach County Equal Employment ordinance), Title VII of the Civil
          Rights Act of 1964, as amended, and the Florida Civil Rights Act of 1992, as amended, for
          the following reasons:

                 I have worked for the employer named above as an Adjunct Instructor since 2013.

                 Throughout the course of my employment, I was subjected to disparate treatment
                 regarding promotional opportunities that I was well qualified for; excluded from
                 supplies and information pertinent to my job and lesser work hours. White and or
                 females employees are treated more favorably.

                 On June 27, 2017 I informed my employer regarding the terms and conditions that
                 were different from those applied to my White and or female employees. No
                 actions were taken.
                 On July 18, 2017 my employer informed me that an investigation was being
                 conducted against me.
                 Although I have not received any disciplinary actions or complaints against me, I
                 believe I have been retaliated against because I complained about the discrimination
                 based on my race (African American) and my sex (male).

                 See Exhibit 1.

          6.     On June 29, 2018, Glover filed a second charge of discrimination with eh Palm

  Beach County Office of Equal Opportunity. This time, Glover marked the “Retaliation” box, and

  stated that:

           On May 29, 2018 I was denied a student conduct coordinator position that I was well
          qualified for. I believe that was retailed against due to the discrimination charge filed with
          both the local and federal agencies in August 2017. (EEOC case number 15M-2017-00112,
          FEPA case number 1700297). See Charge attached as Exhibit 2.
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 3 of 11




                                           JURISDICTION

         7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1331. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b)(1).

                                    GENERAL ALLEGATIONS

         8.       At all times material hereto, Plaintiff started working at PBSC with the Upward

  Bound Program and Corporate and Continuing Education. “Upward Bound at Palm Beach State

  College is a year-round, college preparatory program for students who attend John I. Leonard,

  Palm Beach Lakes and Lake Worth high schools. It provides tutoring and other support to help

  students succeed academically in high school and prepare for success in college. Students typically

  are recruited in the 9th grade, and they are encouraged to remain in the program until they graduate

  from    high     school.”    https://www.palmbeachstate.edu/student-development/TRiO/ub.aspx.

  Thereafter, Plaintiff became a part-time adjunct professor at PBSC.

         9.       PBSC utilizes a website where it lists open job opportunities for a short period-of-

  time within the college for employees and others to apply. Upon information and belief, there is a

  “culture” within PBSC where certain individuals communicate orally with Human Resources their

  preferences as to who they want for a position, and thereafter, the “vetting” and “hiring” process

  is completed.

         10.      In response to open job opportunities, as detailed in Exhibit 1, Plaintiff applied to

  a minimum of 79 job opportunities, yet Plaintiff was not offered a single job interview. A number

  of these “open” positions applied for by Plaintiff would have provided Plaintiff with a full-time

  position within PBSC, and certainly, a substantial increase in his income. Notably, this was one

  of the basis of the first charge of discrimination and retaliation discussed in Exhibit 1.
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 4 of 11




         11.    As detailed in the Second Charge filed with the EEOC (Exhibit 2), Glover applied

  for the Student Conduct Coordinator. The qualifications for that job were as follows:

   Student Conduct Coordinator- Qualifications     Patrick Glover Qualifications

   Bachelor’s degree required, Master’s degree     Had a Master’s Degree in Business
   preferred. Incident Strong Analytical skills.   Administration at the time of application.
                                                   Taught digital analytics at the time of the
                                                   application to this position. Obtained a
                                                   Professional Educator’s certificate from the
                                                   State of Florida in 2017. Experience in
                                                   Cooperative learning, problem-solving skills,
                                                   critical-thinking       skills,      classroom
                                                   management, collaboration techniques for
                                                   working with families, guidance and
                                                   counseling.
   Minimum of four years related experience.       School District of Palm Beach County,
   Experience working with at risk population.     Worked with at risk students, including
   Investigation skills.                           working with students that had conduct/ELL
   Conflict resolution skills.                     disabilities in at risk and poverty stricken
                                                   neighborhoods for more than four years.
                                                   Palm Beach Community College- Head
                                                   resident of upper bound program where
                                                   students are shown transition from high
                                                   school to college. There is a residential phase
                                                   and campus phase for at-risk students, and
                                                   there, students guided to adapt to college and
                                                   demonstrate conduct that is expected and
                                                   required by the college.
                                                   Investigation experience, which includes as
                                                   part of experience following up on leads with
                                                   parents and friends of students to determine
                                                   outside factors that would affect student’s
                                                   conduct.
                                                   Conflict Resolution Skills- Completed
                                                   conflict trainings and had on the job training
                                                   in resolving conflict that would arise based on
                                                   the population Glover worked with, i.e., at
                                                   risk students.
   Knowledge of effective case management          Qualified, given experience in handling
   techniques.                                     circumstances related to specific student, and
                                                   documenting base line conduct, evaluations
                                                   and improvement of students throughout his
                                                   observations.
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 5 of 11




   Microsoft Word, Microsoft Excel, Maxient or          Qualified. Has been teaching digital analytics
   similar software.                                    and taught how to utilize the software
                                                        discussed as part of the qualifications for this
                                                        position prior to applying for the position.
   Valid Florida Driver’s license                       Yes, has a Florida Driver’s License.


            12.   At all times material hereto, Dr. Jean Whibey (“Whibey”) and Carrie Pasquale

  (“Pasquale”) were, on behalf of PBSC, making decisions concerning the positions applied for by

  Plaintiff. Both Whibey and Pasquale are Caucasians, and numerous positions applied for by

  Plaintiff were offered and given to Caucasians. Moreover, Glover was more than qualified for the

  Student Conduct Coordinator position, and yet, was not even offered an interview for that position.

  See chart in paragraph 11.

            13.   Upon information and belief, individuals that were not black males were hired for

  the positions applied for by Glover, and more specifically, for the Student Conduct Coordinator

  position. Further, given the charge filed with the EEOC, and attached as Exhibit 1, Glover was

  simply cut from any opportunity to obtain a 40-hour full-time position, and more specifically, the

  Student Conduct Coordinator Position that he had applied for, and was completely qualified to

  obtain.

            14.   Plaintiff has satisfied all conditions precedent to the filing of this action, as Plaintiff

  obtained a right to sue letter from the U.S. Equal Employment Opportunity Commission on April

  17, 2019, and is filing this action was filed within the 90 day period provided in the Notice of Suit

  Rights.

                    COUNT I- VIOLATION OF TITLE VI OF CIVIL RIGHTS ACT

            15.   Plaintiff incorporates the allegations in paragraphs 2 through 14 as if fully set forth

  herein.
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 6 of 11




         16.     Defendant is a recipient of monies from the Federal government that are paid for

  different program and scholarships that, upon information and belief, are provided for the primary

  purpose of employing faculty and staff at PBSC to teach courses and implement programs.

         17.     Defendant, as recipient of said financial aid from the Federal government is

  precluded from denying the benefits of, or discriminating against Plaintiff in violation of Title VI

  of the Civil Rights Act of 1964. 42 U.S.C. § 2000d.

         18.     The Spending Clause of the United States Constitution, U.S. Const. art. I, § 8, cl.

  1. “When Congress acts pursuant to its spending power, it generates legislation ‘much in the nature

  of a contract: in return for federal funds, the States agree to comply with federally imposed

  conditions.”

         19.     A private cause of action exists in a suit against a State for violation of Title VI of

  the Civil Rights Act of 1964, where remedies at law are available to the same extent as would be

  available against any public or private entity other than a State.

         20.     As the recipient of federally funded programs, Defendant, PBSC, is not permitted

  to discriminate on the basis of race.

         21.     Plaintiff is a member of a protected class, i.e., African American.

         22.     Plaintiff was qualified for, as detailed in the chart contained in paragraph 11, for

  the position of Student Conduct Coordinator. This position, among other things, required Glover

  to ensure that due process was being followed for students, to oversee and manage the responses

  from PBSC to student of concern, handle matters involving students accused of conduct violations

  and U.S. Title IX concerns.       It is Plaintiffs position that given the types of responsibilities,

  including matters related to overseeing certain due process related concerns and U.S. Title IX

  concerns, federal funding is believed to be utilized to fund this position.
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 7 of 11




         23.     Glover was more than qualified to handle the above mentioned tasks and duties

  given his vast experience in working for over four years, since the date of the application, with

  students of both genders, that were members of at risk populations and joined the college with a

  background of domestic violence, drug history, and often times issues involving allegations of

  commission of crimes in the past, and/or involving family members of those students.

         24.     Plaintiff was not interviewed, and not hired for the position at issue. In failing to

  provide Plaintiff an interview and a position, PBSC through its agents, i.e., Whibey and Pasquale,

  and thereafter based on their recommendation, the Human Resources department, extinguished the

  employment opportunity applied for by Plaintiff, who was treated less favorably than a similarly

  situated individual outside of his protected class. In this case, the position, upon information and

  belief was given to a person that is not an African American male.

         25.     Upon information and belief, the disparities between Plaintiff’s qualifications with

  a MBA, and that of the current job holder, i.e., a non-African American male with a Bachelors of

  Science in Supervision from Palm Beach State College, was not only given an interview, but

  offered the position. Based on Glover’s qualifications, and experience, it is of such weight and

  significance that no reasonable person, in the exercise of impartial judgment, could have chosen

  the candidate selected over Glover.

         26.     As a proximate cause of Defendant’s discriminatory practices, Plaintiff suffered

  damages, including loss of wages in the past and in the future.

         27.     Plaintiff retained the services of the undersigned attorneys and is required to pay

  their attorneys’ fees and costs. Plaintiff is entitled to recover those fees and costs from Defendant

  pursuant to 42 U.S.C. § 1988.
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 8 of 11




      WHEREFORE, Plaintiff, PATRICK GLOVER, requests the entry of a Judgment for damages,

  against Defendant, PALM BEACH STATE COLLEGE, including back pay, loss wages in the past

  and loss wages in the future, as well as attorneys’ fees, taxable costs, and costs consistent with 42

  U.S.C. § 1988, and all such other relief this court deems just and proper. Plaintiff seeks a trial by

  jury on all issues so triable.

                                          COUNT II- RETALIATION

            28.    Plaintiff incorporates the allegations in paragraphs 2 through 14 as if fully set forth

  herein.

            29.    Glover suffered an adverse employment decision based on the Charge filed with

  the EEOC as detailed in Exhibit 1. Specifically, prior to applying for the Student Conduct

  Coordinator position, Glover filed a charge with the EEOC making the following statements:

            Throughout the course of my employment, I was subjected to disparate treatment regarding
            promotional opportunities that I was well qualified for; excluded from supplies and
            information pertinent to my job and lesser work hours. White and or females employees
            are treated more favorably.

            On June 27, 2017 I informed my employer regarding the terms and conditions that were
            different from those applied to my White and or female employees. No actions were taken.
            On July 18, 2017 my employer informed me that an investigation was being conducted
            against me.
            Although I have not received any disciplinary actions or complaints against me, I believe
            I have been retaliated against because I complained about the discrimination based on my
            race (African American) and my sex (male).

            30.    Given the actions complained of, which were discriminatory in nature, Glover

  exercised his statutory right to present a charge against PBSC with the EEOC. See Exhibit 1. On

  November 17, 2017, Glover sought the position of Student Conduct Coordinator, which was a

  full-time position, i.e., 40 hours per week, and fit the experience Glover had, both in academics,

  and work experience.
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 9 of 11




         31.     Glover suffered an adverse employment action, in that Glover was not given a

  chance to even interview for the position and was certainly, not given an opportunity to secure the

  position. The adverse action from PBSC was causally related to the protected expression, in that

  PBSC continued to limit the hours Glover worked at PBSC, and failed to provide Glover with the

  opportunity to obtain the position that he was qualified to obtain, solely based on his expression,

  and complaints of racial discrimination.

         32.     Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge

  any individual, or otherwise to discriminate against any individual with respect to his

  compensation, terms, conditions, or privileges of employment, because of such individual's race,

  color, religion, sex, or national origin....” 42 U.S.C. § 2000e–2(a)(1).

         33.     Plaintiff suffered an adverse employment action due to his complaint of

  discrimination, and has been directly discriminated against, as Defendant, through two Caucasian

  employees, ensured that Plaintiff, a qualified African American male, does not receive the same

  opportunity for the Student Conduct Coordinator position.

         34.     This however is part of a pattern or practice exhibited by PBSC. Specifically, the

  Student Conduct Coordinator is one of several positions applied for by Plaintiff, where he was not

  even given an interview which thereafter resulted in the filing of the charge attached as Exhibit 1.

         35.     While Glover was qualified for the Student Conduct Coordinator position, he was

  not given the opportunity for interviews on the applied for position, and was not hired for the

  applied-for positions that Plaintiff was a qualified candidate. Instead, Glover was replaced by a

  person outside his protected class, or was treated less favorably than a similarly-situated individual

  outside his protected class.
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 10 of 11




           36.     The conduct exhibited by PBSC to essentially keep Glover away from receiving

   work from PBSC, not considering Glover for interviews and specifically for the interview of the

   Student Conduct Coordinator position constitutes retaliation on the part of PBSC as a result of the

   filing of the charge attached as Exhibit 1.

           37.     As a proximate cause of Defendant’s discriminatory practices, Plaintiff suffered

   damages, including loss of wages in the past and in the future.

           38.     Plaintiff retained the services of the undersigned attorneys and is required to pay

   their attorneys’ fees and costs. Plaintiff is entitled to recover those fees and costs from Defendant

   pursuant to 42 U.S.C. § 2000e-5(k).

       WHEREFORE, Plaintiff, PATRICK GLOVER, requests the entry of a Judgment for damages,

   against Defendant, PALM BEACH STATE COLLEGE, including back pay, loss wages in the past

   and loss wages in the future, as well as attorneys’ fees, taxable costs, and costs consistent with 42

   U.S.C. § 2000e-5(k), and all such other relief this court deems just and proper. Plaintiff seeks a

   trial by jury on all issues so triable.

                                        CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on December 9, 2019 a true and correct copy of the

   foregoing document has been sent via e-mail to all counsel of record.

                                                 Pike & Lustig, LLP

                                                 /s/ Daniel Lustig
                                                 Michael J. Pike
                                                 Florida Bar No.: 617296
                                                 Daniel Lustig
                                                 Florida Bar No.: 059225
                                                 1209 N. Olive Avenue
                                                 West Palm Beach, FL 33401
                                                 Telephone: (561) 855-7585
                                                 Facsimile: (561) 855-7710
                                                 pleadings@pikelustig.com
Case 9:19-cv-80968-BER Document 24 Entered on FLSD Docket 12/09/2019 Page 11 of 11




                                         SERVICE LIST

      Suzanne A. Singer, Esq.
      David Acosta, Esq.
      Rumberger, Kirk & Caldwell, P.A.
      ssinger@rumberger.com
      dacosta@rumberger.com
      Attorneys for the Defendant
